DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 04/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 16-17, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boni et al (USP 7,544,369 B2), in view of Rowe et al (USP 10,960,018 B2).
Boni taught [abstract] a method of treating cystic fibrosis patients comprising the pulmonary administration, of an effective amount of a liposomal/complexed anti-infective, to the patient. The anti-infective was amphotericin B [col 2, line 46], and the lipid component of the liposome was cholesterol [claims 1 and 5].
Although Boni taught treating cystic fibrosis patients, as discussed, Boni was silent patients with Q2X and S4X gene mutations, as recited in claim 1.
Rowe taught [abstract] compositions and methods for treating and/preventing diseases and conditions (e.g., cystic fibrosis, at [col 15, line 37]) associated with premature termination mutations (e.g., Q2X and S4X, at [col 15, lines 51-52]), comprising administering to the subject, a therapeutically effective dose of a compound (e.g., amphotericin, Table 1]) that induced read-through of the premature termination codon.
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Rowe (e.g., treating subjects having Q2X and S4X gene mutations) with those of Boni (e.g., treating subjects having cystic fibrosis). The ordinarily skilled artisan would have been motivated to treat cystic fibrosis patients, as taught by Rowe [Rowe; col 15, lines 37 and 51-52; Table 1]).
Generally, it is prima facie obvious to combine the active agents of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition with active agents to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Boni (liposomal formulations of amphotericin B) and Rowe (amphotericin), for the treatment of cystic fibrosis, each as taught individually by Boni [Boni; abstract; col 2, line 46], and by Rowe [Rowe; col 15, line 37; Table 1]. 
Boni and Rowe read on claims 1-2, 8, 17 and 19-20.
Claim 9 is rendered prima facie obvious because Boni taught [col 8, lines 44-46] the lipid to drug ratio at less than 3 to 1; less than 2.5 to 1 and less than 1.1 to 1, by weight [claims 1, 14]. 
Three weight percentage of cholesterol is 0.0776 molar (3 % is 30 g/L, and 30 g/L cholesterol multiplied by mol/386.65 g cholesterol is 0.0776 M). One weight percentage of amphotericin B is 0.0108 molar (1 % is 10 g/L, and 10 g/L AmB multiplied by mol/924 g AmB is 0.0108 M). 
Two and a half weight percentage of cholesterol is 0.065 molar (2.5 % is 25 g/L, and 25 g/L cholesterol multiplied by mol/386.65 g cholesterol is 0.065 M). 
One point one weight percentage of cholesterol is 0.028 molar (1.1 % is 11 g/L, and 11 g/L cholesterol multiplied by mol/386.65 g cholesterol is 0.028 M). 
As such, Boni teaches molar ratios of the AmB to the chol at less than about 1:7 (e.g., 0.0108 AmB to 0.0776 chol); less than about 1:6 (e.g., 0.0108 AmB to 0.065 chol) and less than about 1:2.6 (e.g., 0.0108 AmB to 0.028 chol), or a molar range of the AmB to the chol from less than about 1:2.6 to about less than 1:7.
The instant claim 9 recites the AmB and the sterol administered in a molar ratio in the range from about 1:1 to about 1:2.5.
Boni taught the AmB and the sterol administered in a molar ratio in the range from less than about 1:2.6 to less than about 1:7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 16 is rendered prima facie obvious because Boni taught [col 7, lines 42-55] the resulting liposomes/complexes separated into homogeneous populations using methods well known in the art (e.g., separate pharmaceutical compositions can be administered).
Claims 21 and 23-24 are rendered prima facie obvious because Boni taught administration for inhalation by aerosol [col 4, lines 1-5].

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
In response to the Applicant's argument that there is no teaching, suggestion or motivation in Boni that would lead one of skill to pursue treatment of subjects with two mutations in the CFTR channel, the Examiner responds that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145.
Since Boni teaches treating subjects with cystic fibrosis, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Rowe (e.g., treating subjects having Q2X and S4X gene mutations) with those of Boni (e.g., treating subjects having cystic fibrosis). The ordinarily skilled artisan would have been motivated to treat cystic fibrosis patients, especially since Rowe taught that gene mutations are the common causes of cystic fibrosis  [Rowe; col 1, lines 25-38; col 15, lines 37 and 51-52; Table 1]).
Furthermore, it is prima facie obvious to combine the active agents of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition with active agents to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Boni (liposomal formulations of amphotericin B) and Rowe (amphotericin), for the treatment of cystic fibrosis, each as taught individually by Boni [Boni; abstract; col 2, line 46], and by Rowe [Rowe; col 15, line 37; Table 1]. 

Applicant cited Rowe at col 11 and lines 60-63 to argue that Rowe is limited to subjects with a single PTC mutation.
The Examiner disagrees with the Applicant’s interpretation of Rowe. At col 11, lines 31-38, Rowe taught that the PTC may be any known in the art… associated with or causing cystic fibrosis, such as but not limited to those disclosed therein. This suggests that Rowe is not limited to subjects having a single mutation, as alleged by the Applicant.

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Boni et al (USP 7,544,369 B2), in view of Rowe et al (USP 10,960,018 B2) and further in view of Adler-Moore et al (Medical Mycology, 2016, 54(3), 223-231).
The 35 U.S.C. 103 rejection over Boni and Rowe was previously discussed.
Additionally, Boni taught water [col 14, line 40], amphotericin B (previously discussed) and liposomes comprising HSPC [col 4, line 47], cholesterol (previously discussed) and DSPG [col 4, line 64].
Boni disclosed alpha-tocopherol as used to form liposomes, whereby the alpha-tocopherol reduced the toxicity of the enclosed agents [col 6, lines 47-56]. However, Boni did not specifically teach alpha-tocopherol. Furthermore, although Boni taught liposomal formation, Boni was silent sucrose and disodium succinate hexahydrate, as recited in claim 11.
Nevertheless, Adler-Moore taught liposomal formulations of amphotericin B [title and abstract], where AmBisome is a commercially available formulation comprising [Table 1] amphotericin B, sucrose, HSPC, DSPG, cholesterol, alpha-tocopherol and disodium succinate hexahydrate). AmBisome has reduced toxicity, thereby minimizing the adverse effects of AmB on host tissues [page 224, 2nd and 3rd full paragraphs].
Since Boni taught liposomal formulations of amphotericin B, whereby liposomes with reduced toxicity of the enclosed agents were suggested, it would have been prima facie obvious to one of ordinary skill in the art to include AmBisome within the teachings of Boni. An ordinarily skilled artisan would have been motivated to include commercially available liposomal formulations of amphotericin B with reduced toxicity, thereby minimizing the adverse effects of AmB on host tissues, as taught by Adler-Moore [Adler-Moore page 224, 2nd and 3rd full paragraphs].

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612